Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-10, 21 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lenney (2010/0287846).
Lenny shows a filtration device for filtering a fluid that passes over the filtration device(debris preclusion system), the device comprising: a mesh (either part 12 or 40 figure 2b) through which the fluid can pass, the mesh having a top side, a bottom side, and a plurality of intersecting members, at least a portion of the plurality of members being a first material, the plurality of intersecting members forming a plurality of uniformly formed passages (the mesh 12) that are uninterrupted from top side to the bottom side; and a growth inhibiting element (40) other than the plurality of members and that is directly attached to at least one of the plurality of members, the inhibiting element being a second material, wherein the second material and the first material are different materials and being uncoated (aluminum).
Per claim 2, Lenny further shows the screen is configured to pass the fluid in a filtered flow direction that is a different direction than a first flow direction (able to function as claimed)
Per claim 3, Lenny further shows the growth inhibiting element is directly attached to the at least one of the plurality of members (figure 2).
Per claim 9, Lenny shows the mesh has a cross-sectional shape that extends above and below a plane (inherently so when the plane is in the middle of the filter in figure 1).
Per claim 10, Lenny further shows the growth inhibiting element is a plurality of growth inhibiting elements that are attached to the top side of the mesh.
Per claim 21, Lenny further shows the growth inhibiting element is located away from first and second edges of the mesh, at least a second one of the plurality of members is between the growth inhibiting element and the first edge, at least a third one of the plurality of members is between the growth inhibiting element and the second edge and the first edge is opposite to the second edge.
Per claims11-13, 15, Lenny shows a gutter guard (able to function as a gutter guard) configured to attach to a rain gutter on a building to separate debris from rain water flowing off a roof of the building, the gutter guard comprising: a mesh through which the rain water can pass in a filtered flow direction that is through the mesh, the mesh having a top side, a bottom side, and a plurality of intersecting members; a growth  inhibiting element directly attached to at least one of the plurality of members, the plurality of members are a material other than the growth inhibiting material, a protrusion extending from at least one of the plurality of members (see figures 2b-2c).
Per claims 12-13, Lenny further shows the protrusion is a recessed channel that extends from the bottom side of the mesh, wherein the growth inhibiting element is at least partially located in the protrusion. 
Lenny further shows the screen has a planar section that is a portion of the top side of the screen, the planar portion extending along a plane, and the growth inhibiting element is non-linear in a plane that is parallel to the planar section.
Per claim 23, Lenny further shows the growth inhibiting element is located outside of the protrusion.
Per claims 4-8, Lenny further shows the mesh has a main section that is a majority of a surface area of the top side of the screen, and the main section is planar.
,a recessed channel that extends from the bottom side of the plurality of members and has a channel surface, the channel surface being outside of the main surface plane, and the growth inhibiting element is at least partially located in the recessed channel, wherein the growth inhibiting element is partially located outside of the recessed channel, the plurality of members includes a protruding feature, the protruding feature extending outside of the main surface plane, and the growth inhibiting element is located in the protruding feature, a protruding feature that extends away from the mesh and is outside of the main surface plane.

Claims 16-20, 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenny.
Lenny shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of filtering a fluid with Lenny’s structures.

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
With respect to the limitation of “growth inhibiting element”, the limitations are reasonably broadly interpreted as a structure that is able to inhibit thing/virus/bacteria/trash/debris etc… from growing.  The term “growth inhibiting element” can mean a variety of things and broadly reasonably interpreted accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different filtering systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

8/29/22